Case 5:21-cv-00482-RGK-MAA Document 5 Filed 04/01/21 Page 1 of 1 Page ID #:126



  1
  2
  3
                                                                          JS-6
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ST. MICHAEL BALZARINI,                  Case No. 5:21-cv-00482-RGK-MAA
 12
                          Petitioner,          JUDGMENT
 13
 14          v.

 15    R. BROOMFIELD,
 16
                          Respondent.
 17
 18
 19         Pursuant to the Order Summarily Dismissing Action Without Prejudice filed
 20   herewith,
 21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22   is dismissed without prejudice.
 23
 24   DATED: April 1, 2021
 25
 26                                     ____________________________________
                                        R. GARY KLAUSNER
 27                                     UNITED STATES DISTRICT JUDGE
 28
